Exhibit 10.3

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of March 6, 2008 and
entered into by and among POWER-ONE, INC., a Delaware corporation (“Company”),
each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of Company (each of
such undersigned Subsidiaries being a “Subsidiary Pledgor” and collectively
“Subsidiary Pledgors,”) and each Additional Pledgor that may become a party
hereto after the date hereof in accordance with Section 17 hereof (each of
Company, Subsidiary Pledgors and each Additional Pledgor being a “Pledgor” and
collectively “Pledgors”), and PWER BRIDGE, LLC, a Nevada limited liability
company (in such capacity herein called “Secured Party”).

 

PRELIMINARY STATEMENTS

 

A.            Company and Secured Party are parties to a Term Loan Agreement
dated as of September 28, 2006 (said loan agreement, as it may hereafter be
amended, supplemented, amended and restated or otherwise modified from time to
time, being the “Loan Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined) and a Promissory Note dated
as of October 23, 2006 (said note, as it may hereafter be amended, supplemented,
amended and restated or otherwise modified from time to time, being the “Note”,
and together with the Loan Agreement, the “Loan Documents”).  The Loan Documents
evidence a loan from Secured Party to Borrower in the original principal amount
of Fifty Million Dollars ($50,000,000).

 

B.            The maturity date of the Loan pursuant to the Note is April 30,
2008.  Company has requested Secured Party to extend the maturity date to
April 30, 2010.

 

C.            As a condition to extending the maturity date of the Loan, Secured
Party has required Company to grant the security interests and undertake the
obligations  contemplated by this Agreement.

 

D.            Each Pledgor is the legal and beneficial owner of certain shares
of stock, partnership interests, interests in joint ventures, limited liability
company interests and other equity interests (“Equity Interests”) in one or more
Persons and/or certain other assets and property described herein.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and in order
to induce Secured Party to extend the Loan, each Pledgor hereby agrees with
Secured Party as follows:

 

SECTION 1.         Certain Definitions.  The following terms used in this
Agreement shall have the following meanings:

 

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect.

 

--------------------------------------------------------------------------------


 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

                “Copyrights” means all items under copyright in various
published and unpublished works of authorship including, without limitation,
computer programs, computer data bases, other computer software layouts, trade
dress, drawings, designs, writings, and formulas.

 

                “Copyright Registrations” means all copyright registrations
issued to any Pledgor and applications for copyright registration that have been
or may hereafter be issued or applied for thereon in the United States and any
state thereof and in foreign countries.

 

                “Copyright Rights” means all common law and other rights in and
to the Copyrights in the United States and any state thereof and in foreign
countries including all copyright licenses (but with respect to such copyright
licenses, only to the extent permitted by such licensing arrangements), the
right (but not the obligation) to renew and extend Copyright Registrations and
any such rights and to register works protectable by copyright and the right
(but not the obligation) to sue in the name of any Pledgor or in the name of
Secured Party for past, present and future infringements of the Copyrights and
any such rights.

 

 “Counterpart” means a counterpart to this Agreement entered into by the Company
or a subsidiary of Company pursuant to Section 17 hereof.

 

“Domestic Subsidiary” means any subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

 

“Foreign Subsidiary” means any subsidiary of Company that is not a Domestic
Subsidiary.

 

                “Grant” means a Grant of Trademark Security Interest,
substantially in the form of Exhibit I annexed hereto, and a Grant of Patent
Security Interest, substantially in the form of Exhibit II annexed hereto, and a
Grant of Copyright Security Interest, substantially in the form of Exhibit III
annexed hereto.

 

                “Intellectual Property Collateral” means, with respect to any
Pledgor all right, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all

 

(a)           Copyrights, Copyright Registrations and Copyright Rights,
including, without limitation, each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of such Pledgor), authored (as a
work for hire for the benefit of such Pledgor), or acquired by such Pledgor, in
whole or in part, and all Copyright Rights with respect thereto and all
Copyright Registrations therefor,

 

2

--------------------------------------------------------------------------------


 

heretofore or hereafter granted or applied for, and all renewals and extensions
thereof, throughout the world;

 

(b)           Patents;

 

(c)           Trademarks, Trademark Registrations, the Trademark Rights and
goodwill of such Pledgor’s business symbolized by the Trademarks and associated
therewith;

 

(d)           all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information;

 

                (e)           all proceeds thereof (such as, by way of example
and not by limitation, license royalties and proceeds of infringement suits).

 

                “IP Supplement” means an IP Supplement, substantially in the
form of Exhibit IV annexed hereto.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

                “Patents” means all patents and patent applications and rights
and interests in patents and patent applications under any domestic or foreign
law that are presently, or in the future may be, owned or held by a Pledgor and
all patents and patent applications and rights, title and interests in patents
and patent applications under any domestic or foreign law that are presently, or
in the future may be, owned by such Pledgor in whole or in part, all rights (but
not obligations) corresponding thereto to sue for past, present and future
infringements and all re-issues, divisions, continuations, renewals, extensions
and continuations-in-part thereof.

 

 “Permitted Liens” means (i) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or currently payable
without penalty or being contested in good faith by appropriate proceedings;
(ii) any attachment or judgment Lien not constituting an Event of Default under
Section 6.1(g) of the Loan Agreement; and (iii) landlords’, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens, and
vendors’ Liens imposed by statute or common law not securing the repayment of
indebtedness, arising in the ordinary course of business which are not overdue
for a period of more than 60 days or which are being contested in good faith and
by appropriate proceedings.

 

“Permitted Securities” means (i) any security issued under any Company employee,
officer and/or director stock or option plan reflected in the financial
statements contained in Company’s September 30, 2007 Form 10-Q, whether directly
or upon exercise of any option or other security issued thereunder and
(ii) warrants for shares of Company’s common stock or securities issued in
connection with the exercise thereof.

 

3

--------------------------------------------------------------------------------


 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof.

 

                “Trademarks” means all trademarks, service marks, designs,
logos, indicia, tradenames, trade dress, corporate names, company names,
business names, fictitious business names, trade styles and/or other source
and/or business identifiers and applications pertaining thereto, owned by a
Pledgor, or hereafter adopted and used, in its business.

 

                “Trademark Registrations” means all registrations that have been
or may hereafter be issued or applied for thereon in the United States and any
state thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule VII annexed hereto).

 

                “Trademark Rights” means all common law and other rights (but in
no event any of the obligations) in and to the Trademarks in the United States
and any state thereof and in foreign countries.

 

“UCC” means the Uniform Commercial Code, as it exists on that date of the
Agreement or as it may hereafter be amended in the State of California.

 

SECTION 2.         Pledge of Security.  Each Pledgor hereby pledges and assigns
to Secured Party, and hereby grants to Secured Party a security interest in, all
of such Pledgor’s right, title and interest in and to the following (the
“Pledged Collateral”):

 

(a)           (i)            with respect to Company, all of Company’s Equity
Interests now or hereafter owned in:

 

                                                                (A)          any
Domestic Subsidiary that is or subsequently becomes a first tier subsidiary of
Company (other than PAI Capital LLC), and

 

                                                                (B)          
any Foreign Subsidiary that is currently a first tier subsidiary of Company
(other than Power-One I/S);

 

                                                (ii)           with respect to
P-O Nevada Corp., all of P-O Nevada Corp.’s Equity Interests now or hereafter
owned in Power-One I/S; and

 

                                                (ii)           with respect to
PAI Capital LLC, all of PAI Capital LLC’s Equity Interests now or hereafter
owned in Power-One Asia Pacific Electronics (Shenzhen) Co, Ltd.;

 

in each case, whether such Equity Interests are classified as investment
property or general intangibles under the UCC, and shall include all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any Equity Interest, and shall include those owned on the
date hereof and described in Schedule I for such Pledgor, the certificates or
other instruments representing any of the foregoing and any interest of such

 

4

--------------------------------------------------------------------------------


 

Pledgor, and all such interests hereafter acquired by Pledgors (or any of them)
and in the entries on the books of any securities intermediary pertaining
thereto (the “Pledged Equity”), and all distributions, dividends, and other
property received, receivable or otherwise distributed in respect of or in
exchange therefore;

 

provided, that, if the issuer of any such Pledged Equity is a controlled foreign
corporation (as such term is defined in Section 957(a) of the Internal Revenue
Code of 1986, as amended), the Pledged Equity shall not include any Equity
Interests of such issuer to the extent that creation of a security interest by
Pledgor in such Equity Interests could reasonably be expected to result in
material adverse tax consequences to Company, it being acknowledged and agreed
that the creation of a security interest in Equity Interests possessing up to
66% of the voting power of all classes of Equity Interests of such issuer
entitled to vote will not result in such adverse tax consequences;

 

(b)   the assets and property described in Schedule II for such Pledgor, whether
now owned or hereafter acquired by such Pledgor and howsoever its interest
therein may arise or appear (whether by ownership, security interest, claim or
otherwise (the “Pledged Assets”);

 

(c)   all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the Pledged Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and

 

(d)   to the extent not covered by clauses (a) and (b) above, all proceeds of
any or all of the foregoing Pledged Collateral.  For purposes of this Agreement,
the term “proceeds” includes whatever is receivable or received when Pledged
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to Pledgors or Secured
Party from time to time with respect to any of the Pledged Collateral.

 

SECTION 3.         Security for Obligations.  This Agreement secures, and the
Pledged Collateral is collateral security for, the prompt payment or performance
in full when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including the payment of amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), of all obligations
and liabilities of every nature of Company now or hereafter existing under or
arising out of or in connection with this Agreement or any of the Loan
Documents, together with all extensions or renewals thereof, whether for
principal, interest (including without limitation interest that, but for the
filing of a petition in bankruptcy with respect to any Pledgor, would accrue on
such obligations, whether or not a claim is allowed against such Pledgor for
such interest in the related bankruptcy proceeding), fees, expenses, indemnities
or otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such

 

5

--------------------------------------------------------------------------------


 

payment is avoided or recovered directly or indirectly from Secured Party as a
preference, fraudulent transfer or otherwise; all other loans and future
advances made by Secured Party to any Pledgor and all other debts, obligations
and liabilities of each Pledgor or every kind and character now or hereafter
existing in favor of Secured Party, whether direct or indirect, primary or
secondary, joint or several, fixed or contingent, secured or unsecured, and
whether originally payable to Secured Party or to a third party and subsequently
acquired by Secured Party, it being contemplated that any Pledgor may hereafter
become indebted to Secured Party for such further debts, obligations and
liabilities; and all obligations of every nature of Pledgors now or hereafter
existing under this Agreement (all such obligations of Pledgors being the
“Secured Obligations”).

 

SECTION 4.         Delivery of Pledged Equity.  In the case of Pledged Equity
consisting of certificated securities or instruments, all such certificates or
instruments representing or evidencing such Pledged Equity shall be delivered to
and held by or on behalf of Secured Party pursuant hereto and shall be in
suitable form for transfer by delivery or, as applicable, shall be accompanied
by the applicable Pledgor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party.  Upon the occurrence and during the continuation
of an Event of Default, Secured Party shall have the right, without notice to
Pledgors, to transfer to or to register in the name of Secured Party or any of
its nominees any or all of the Pledged Equity.

 

SECTION 5.         Representations and Warranties.  Each Pledgor represents and
warrants as follows:

 

(a)   Organization and Powers.  Such Pledgor is duly organized, validly existing
and in good standing (solely in the case of an entity incorporated or organized
under the laws of the United States of America or any state thereof or in any
other jurisdiction in which an entity may be in good standing) and has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and proposed to be conducted and to enter into this
Agreement and carry out the transactions contemplated hereby.

 

(b)   Good Standing.  Such Pledgor is qualified to do business and in good
standing (solely in the case of an entity incorporated or organized under the
laws of the United States of America or any state thereof or in any other
jurisdiction in which an entity may be in good standing) wherever necessary to
carry on its present business and operations, except in jurisdictions in which
the failure to be so qualified or in good standing has not had and will not have
a material adverse effect on the business, operations, properties, assets or
condition (financial or otherwise) of such Pledgor and its subsidiaries, taken
as a whole.

 

(c)   Binding Obligation.  This Agreement is the legally valid and binding
obligation of such Pledgor, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally.

 

(d)   Due Authorization, etc. of Pledged Collateral.  All of the Pledged Equity
described on Schedule I for such Pledgor has been duly authorized and validly
issued and is fully paid and non-assessable.

 

6

--------------------------------------------------------------------------------


 

(e)   Description of Pledged Collateral.  Except as set forth in
Section 2(a)(i)(C) and on Schedule I, the Pledged Equity constitutes all of the
issued and outstanding Equity Interests in each issuer thereof (subject to the
proviso to Section 2(a)), and there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any securities, or rights or interest in any securities, of
any of the issuers of any of the Pledged Equity or any of the properties or
assets of any of such issuers.  Schedule I for such Pledgor sets forth all of
the Pledged Equity owned by such Pledgor.

 

(f)    Ownership of Pledged Collateral.  Such Pledgor is the legal, record and
beneficial owner of the Pledged Collateral and its interests in the Pledged
Collateral are free and clear of any Lien except for the security interest
created by this Agreement.

 

(g)   Governmental Authorizations.  No authorization, approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for either (i) the pledge by such Pledgor of the Pledged
Collateral pursuant to this Agreement and the grant by such Pledgor of the
security interest granted hereby, (ii) the execution, delivery or performance of
this Agreement by such Pledgor, or (iii) the exercise by Secured Party of the
voting or other rights, or the remedies in respect of the Pledged Collateral,
provided for in this Agreement (except as may be required in connection with a
disposition of Pledged Collateral by laws affecting the offering and sale of
securities generally).

 

(h)   Perfection.  Upon (i) the filing of UCC financing statements naming such
Pledgor as “debtor,” naming Secured Party as “secured party” and describing the
Pledged Collateral in the filing offices set forth on Schedule III, (ii) in the
case of Pledged Collateral consisting of certificated securities or evidenced by
instruments, in addition to filing such financing statements, delivery of the
certificates representing such certificated securities and delivery of such
instruments to Secured Party, in each case duly endorsed or accompanied by duly
executed instruments of assignment or transfer in blank (and in the case of
Pledged Collateral issued by a foreign issuer, any actions required under
foreign law to perfect a security interest in such Pledged Collateral), and
(iii) in the case of the Intellectual Property Collateral, in addition to the
filing of such UCC financing statements, the recordation of a Grant with the
applicable IP Filing Office, the security interests in the Pledged Collateral,
granted to Secured Party, will constitute perfected security interests in the
Pledged Collateral prior to all other Liens, securing the payment of the Secured
Obligations

 

(i)    Office Locations; Type and Jurisdiction of Organization.  Such Pledgor’s
name as it appears in official filings in its jurisdiction of organization, type
of organization (i.e. corporation, limited liability company, etc.),
jurisdiction of organization, principal place of business, chief executive
office, office where such Pledgor keeps its records regarding the Pledged
Collateral, and organization number provided by the applicable government
authority of the jurisdiction of organization are set forth on Schedule IV
annexed hereto or the applicable Counterpart.

 

7

--------------------------------------------------------------------------------


 

(j)    Names.  No Pledgor (or predecessor by merger or otherwise of such
Pledgor) has, within the five-year period preceding the date hereof, or, in the
case of an Additional Pledgor, the date of the applicable Counterpart, had a
different name from the name of such Pledgor listed on the signature
pages hereof, except the names set forth on Schedule IV annexed hereto or the
applicable Counterpart.

 

(k)   Margin Regulations.  The pledge of the Pledged Collateral pursuant to this
Agreement does not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

 

(l)    Other Information.  All information heretofore, herein or hereafter
supplied to Secured Party by or on behalf of such Pledgor with respect to the
Pledged Collateral is accurate and complete in all respects.

 

(m)  Account Debtors.  None of the account debtors or other persons obligated on
any of the portions of the Pledged Assets consisting of accounts receivable is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Pledged Collateral.

 

                                The representations and warranties as to the
information set forth in Schedules referred to herein are made, as to each
Pledgor as of the date hereof and, as to each Additional Pledgor, as of the date
of the applicable Counterpart, that, in the case of a Pledge Amendment, such
representations and warranties are made as of the date of such Pledge Amendment.

 

                                Company shall cause its legal counsel to deliver
a legal opinion regarding certain of the representations and warranties set
forth in this Section 5 and such other matters as may be reasonably requested by
Secured Party.

 

SECTION 6.         Covenants.  Each Pledgor shall:

 

(a)   not, except as expressly permitted by the Loan Documents, (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Pledged Collateral, (ii) create or suffer to exist
any Lien upon or with respect to any of the Pledged Collateral, except for the
security interest under this Agreement or any other Loan Document, or
(iii) permit any issuer of Pledged Equity to merge or consolidate unless all the
outstanding Equity Interests of the surviving or resulting Person are, upon such
merger or consolidation, pledged hereunder (subject to the proviso to
Section 2(a)) and no cash, securities or other property is distributed in
respect of the outstanding shares of any other constituent Person;

 

(b)   not, except as expressly permitted by the Loan Documents, (i) sell, assign
(by operation of law or otherwise), exchange, relocate or otherwise dispose of
any of its property or assets, except in the ordinary course of such Pledgor’s
business, (ii) create or suffer to exist any Lien upon or with respect to any of
the property or assets of Pledgor (or any of its direct or indirect
subsidiaries), except for Permitted Liens;

 

8

--------------------------------------------------------------------------------


 

(c)   cause each issuer of Pledged Equity not to issue Equity Interests in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Pledgor, (ii) subject to the proviso to Section 2(a), pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all additional Equity Interests of each issuer of Pledged Equity, and
(iii) subject to the proviso to Section 2(a), pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all Equity Interests
of any Person that, after the date of this Agreement, becomes, as a result of
any occurrence, a direct Domestic Subsidiary or a first tier Foreign Subsidiary
of Company;

 

(d)   at its expense (i) perform and comply in all material respects with all
terms and provisions of any agreement related to the Pledged Collateral required
to be performed or complied with by it, (ii) maintain all such agreements in
full force and effect, and (iii) enforce all such agreements in accordance with
their terms;

 

(e)   give Secured Party at least 30 days’ prior written notice of any
(i) change in such Pledgor’s name, identity or corporate structure and
(ii) reincorporation, reorganization or other action that results in a change of
the jurisdiction or organization of such Pledgor;

 

(f)    promptly deliver to Secured Party all written notices received by it with
respect to the Pledged Collateral;

 

(g)   pay promptly when due all taxes, assessments and governmental charges or
levies imposed upon, and all claims against, the Pledged Collateral, except to
the extent the validity thereof is being contested in good faith; provided that
such Pledgor shall in any event pay such taxes, assessments, charges, levies or
claims not later than five days prior to the date of any proposed sale under any
judgement, writ or warrant of attachment entered or filed against such Pledgor
or any of the Pledged Collateral as a result of the failure to make such
payment;

 

(h)   keep adequate records concerning the Pledged Collateral and permit Secured
Party or its representatives or designees from time to time to examine and make
copies of and abstracts from such records;

 

(i)    at its expense, defend Secured Party’s right, title and security interest
in and to the Pledged Collateral against the claims of any person;

 

(j)    at its expense, at any time and from time to time, promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable or that Secured Party may reasonably request in
order to (i) perfect and protect the security interests created or purported to
be created hereby, (ii) enable Secured Party to exercise and enforce its rights
and remedies hereunder in respect of the Pledged Collateral or (iii) otherwise
effect the purposes of this Agreement;

 

(k)   not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement except as
permitted by the Loan Documents and this Agreement; not take or fail to take any
action that could reasonably be expected to result in any one or more of the
representations and warranties set forth in

 

9

--------------------------------------------------------------------------------


 

Section 5 of this Agreement being or becoming incorrect or inaccurate as of a
time at or after the time of such action or failure to act;

 

(l)    not take or fail to take any action which would in any manner impair the
enforceability of Secured Party’s security interest in any Pledged Collateral;

 

(m)  keep the Pledged Collateral in good order and repair and not use the same
in violation of law or any policy of insurance thereon;

 

(n)   permit Secured Party, or its designee, to inspect the Pledged Collateral
at any reasonable time, wherever located;

 

(o)   pay promptly when due all taxes, assessments, governmental charges and
levies upon the Pledged Collateral or incurred in connection with the use or
operation of such Pledged Collateral or incurred in connection with this
Agreement;

 

(p)   at its expense, promptly execute and deliver all further instruments and
documents, and take all further action that may be necessary or reasonably
desirable, or that Secured Party may request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Pledged Collateral;

 

(q)   not incur any material indebtedness other than the Loan without Secured
Party’s prior written approval, which approval shall not be unreasonably
withheld or delayed, other than (i) borrowings under agreements existing as of
the date hereof and (ii) borrowings otherwise permitted under the Loan
Agreement;

 

(r)    not pledge any assets of Company or its direct or indirect subsidiaries,
other than Permitted Liens, without Secured Party’s prior written approval,
which approval shall not be unreasonably withheld or delayed; and

 

(s)   not issue any securities or other ownership interests, other than
Permitted Securities, without Secured Party’s prior written approval, which
approval shall not be unreasonably withheld or delayed.

 

SECTION 7.         Further Assurances.

 

(a)   Each Pledgor agrees that from time to time, at the expense of such
Pledgor, such Pledgor will promptly execute and deliver, and cause to be
executed and delivered, at request of Secured Party, agreements establishing
that Secured Party has control over all Pledged Collateral and all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Secured Party may request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Pledged Collateral.  Without limiting the generality of the
foregoing, each Pledgor will:  (i) execute (if necessary) and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as Secured Party
may request, in order to perfect and preserve the security interests granted or
purported to be

 

10

--------------------------------------------------------------------------------


 

granted hereby and (ii) at Secured Party’s request, appear in and defend any
action or proceeding that may affect such Pledgor’s title to or Secured Party’s
security interest in all or any part of the Pledged Collateral.  Each Pledgor
hereby authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the Pledged
Collateral without the signature of such Pledgor.

 

(b)           Each Pledgor further agrees that it will, upon obtaining any
additional Equity Interest (including any additional Equity Interest hereafter
owned in a Domestic Subsidiary that is a direct subsidiary of Company or a
Foreign Subsidiary that is a first tier subsidiary of Company (in each case,
formed or acquired after the date of this Agreement)), promptly (and in any
event within five Business Days) deliver to Secured Party a Pledge Amendment,
duly executed by such Pledgor, in substantially the form of Schedule V annexed
hereto (a “Pledge Amendment”), in respect of the additional Pledged Equity to be
pledged pursuant to this Agreement; provided that the failure of such Pledgor to
execute a Pledge Amendment with respect to any additional Pledged Equity shall
not impair the security interest of Secured Party therein or otherwise adversely
affect the rights and remedies of Secured Party hereunder with respect thereto. 
Upon each such acquisition, the representations and warranties contained in
Section 5 hereof shall be deemed to have been made by such Pledgor as to the
Pledged Equity described in such Pledge Amendment.

 

(c)           Each Pledgor shall promptly notify Secured Party in writing of any
rights to Intellectual Property Collateral acquired by such Pledgor after the
date hereof.  Promptly after the filing of an application for any Trademark
Registration, Patent or Copyright Registration, each Pledgor shall execute and
deliver to Secured Party an IP Supplement, and submit a Grant for recordation
with respect thereto in the applicable IP Filing Office; provided, the failure
of any Pledgor to execute an IP Supplement or submit a Grant for recordation
with respect to any additional Intellectual Property Collateral shall not impair
the security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto.  Upon
delivery to Secured Party of an IP Supplement, Schedules VII, VIII, IX annexed
hereto and Schedule A to each Grant, as applicable, shall be deemed modified to
include a reference to any right, title or interest in any existing Intellectual
Property Collateral or any Intellectual Property Collateral set forth on
Schedule A to such IP Supplement.  Upon each such acquisition, the
representations and warranties contained in Section 5(h) hereof shall be deemed
to have been made by such Pledgor as to such Intellectual Property Collateral,
whether or not such IP Supplement is delivered.

 

SECTION 8.         Voting Rights; Dividends; Etc.

 

(a)   So long as no Event of Default shall have occurred and be continuing:

 

(i)            each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Loan
Documents; provided, however, that such Pledgor shall not exercise or refrain
from exercising any such right if Secured Party shall have notified such Pledgor
that, in Secured Party’s

 

11

--------------------------------------------------------------------------------

 


judgment, such action would have a material adverse effect on the value of the
Pledged Collateral or any part thereof; and

 

(ii)           each Pledgor shall be entitled to receive and retain any and all
dividends, other distributions and interest paid in respect of the Pledged
Collateral; provided, however, that any and all

 

(A)          dividends, other distributions and interest paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral,

 

(B)           dividends and other distributions paid or payable in cash in
respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and

 

(C)           cash paid, payable or otherwise distributed in respect of
principal or in redemption of or in exchange for any Pledged Collateral,

 

shall be, and shall forthwith be delivered to Secured Party to hold as, Pledged
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to Secured Party as Pledged Collateral in the
same form as so received (with all necessary endorsements).

 

(b)   Upon the occurrence and during the continuation of an Event of Default:

 

(i)            upon written notice from Secured Party to Pledgors, all rights of
Pledgors to exercise the voting and other consensual rights that they would
otherwise be entitled to exercise pursuant to Section 8(a)(i) shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;

 

(ii)           all rights of Pledgors to receive the dividends, other
distributions and interest payments that they would otherwise be authorized to
receive and retain pursuant to Section 8(a)(ii) shall cease, and all such rights
shall thereupon become vested in Secured Party who shall thereupon have the sole
right to receive and hold as Pledged Collateral such dividends, other
distributions and interest payments; and

 

(iii)          all dividends, principal, interest payments and other
distributions that are received by Pledgors contrary to the provisions of
paragraph (ii) of this Section 8(b) shall be received in trust for the benefit
of Secured Party, shall be segregated from other funds of Pledgors and shall
forthwith be paid over to Secured Party as Pledged Collateral in the same form
as so received (with any necessary endorsements).

 

12

--------------------------------------------------------------------------------


 

(c)   In order to permit Secured Party to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant to
Section 8(b)(i) and to receive all dividends and other distributions which it
may be entitled to receive under Section 8(a)(ii) or Section 8(b)(ii), (i) each
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request and
(ii) without limiting the effect of the immediately preceding clause (i), each
Pledgor hereby grants to Secured Party an irrevocable proxy to vote the Pledged
Equity and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Equity would be entitled (including, without
limitation, giving or withholding written consents of holders of Equity
Interests, calling special meetings of holders of Equity Interests and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations.

 

SECTION 9.         Secured Party Appointed Attorney-in-Fact.  Each Pledgor
hereby irrevocably appoints Secured Party as such Pledgor’s attorney-in-fact,
with full authority in the place and stead of Pledgor and in the name of such
Pledgor, Secured Party or otherwise, from time to time in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including without limitation:

 

(a)   to file one or more financing or continuation statements, or amendments
thereto, relative to all or any part of the Pledged Collateral without the
signature of such Pledgor;

 

(b)   upon the occurrence and during the continuance of an Event of Default, to
ask, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Pledged Collateral;

 

(c)   upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any instruments made payable to such Pledgor
representing any dividend, principal or interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same;

 

(d)   upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the Pledged
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Pledged Collateral;

 

(e)   to pay or discharge taxes or Liens levied or placed upon or threatened
against the Pledged Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by Secured Party in its sole
discretion, any such payments made by Secured Party to become obligations of
such Pledgor to Secured Party, due and payable immediately without demand;

 

13

--------------------------------------------------------------------------------


 

(f)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Pledged Collateral as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party’s option and such Pledgor’s expense, at any time or from
time to time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Pledged Collateral and Secured Party’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Pledgor might do; and

 

(g)   upon the occurrence and during the continuance of an Event of Default, to
obtain and adjusted insurance required to be maintained by such Pledgor.

 

                However, Secured Party shall have no obligation to do any of the
foregoing or to take any actions relating to the Pledged Collateral, and Secured
Party may, without liability to any Pledgor or any other Person, take or refrain
from taking any such actions, as Secured Party in its sole discretion deems to
be in the interest of Secured Party.

 

SECTION 10.       Secured Party May Perform; No Assumption.

 

(a)   If any Pledgor fails to perform any agreement contained herein, Secured
Party may itself perform, or cause performance of, such agreement, and the
expenses of Secured Party incurred in connection therewith shall be payable by
such Pledgor under Section 15(b).

 

(b)   Anything contained herein to the contrary notwithstanding, (i) each
Pledgor shall remain liable under any agreements included in or related to the
Pledged Collateral, to the extent set forth therein, to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (ii) the exercise by Secured Party of any of its rights
hereunder shall not release any Pledgor from any of its duties or obligations
under any such agreements, and (iii) Secured Party shall not have any obligation
or liability under any such agreements by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

SECTION 11.       Standard of Care.  The powers conferred on Secured Party under
this Agreement are solely to protect the interests of Secured Party in the
Pledged Collateral and shall not impose any duty upon the Secured Party to
exercise any such powers.  Except for the exercise of reasonable care in the
custody of any Pledged Collateral in its possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Pledged Collateral, it being understood that Secured Party shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not Secured Party has or is deemed to have
knowledge of such matters, (b) taking any necessary steps (other than steps
taken in accordance with the standard of care set forth above to maintain
possession of the Pledged Collateral) to preserve rights against any prior
parties or any other rights pertaining to any Pledged Collateral, (c) taking any
necessary steps to

 

14

--------------------------------------------------------------------------------


 

collect or realize upon the Secured Obligations or any guarantee therefor, or
any part thereof, or any of the Pledged Collateral, or (d) initiating any action
to protect the Pledged Collateral against the possibility of a decline in market
value.  Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property consisting of negotiable securities.

 

SECTION 12.             Insurance Matters.

 

(a)   Each Pledgor will maintain with financially sound and reputable insurers
insurance with respect to its inventory insured with casualty or physical hazard
insurance on an “all risks” basis, with a full replacement cost endorsement and
an “agreed amount” clause in an amount equal to 100% of the full replacement
cost of such Inventory.  Such insurance shall be in such minimum amounts that
such Pledgor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to Secured Party.  In addition, within thirty (30) days of the date
of this Agreement, all such insurance shall name Secured Party as an additional
insured.

 

(b)   The proceeds of any casualty insurance in respect of any casualty loss of
any of the Pledged Collateral shall be held by Secured Party as cash collateral
for the Secured Obligations.  Secured Party may, at its sole option, disburse
from time to time all or any part of such proceeds so held as cash collateral,
upon such terms and conditions as Secured Party may reasonably prescribe, for
direct application by such Pledgor solely to the repair or replacement of the
inventory property so damaged or destroyed, or Secured Party may apply all or
any part of such proceeds to the Secured Obligations.

 

(c)   All policies of insurance shall provide for at least thirty (30) days’
prior written cancellation notice to Secured Party.  In the event of failure by
any Pledgor to provide and maintain insurance as herein provided, Secured Party
may, at its option, provide such insurance and charge the amount thereof to such
Pledgor.  Within thirty (30) days of the date of this Agreement, Company shall
furnish Secured Party with certificates of insurance and policies evidencing
compliance with the foregoing insurance provision.

 

SECTION 13.       Remedies.

 

(a)   If any Event of Default shall have occurred and be continuing, Secured
Party may exercise in respect of the Pledged Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Pledged Collateral), and Secured Party may
also in its sole discretion, without notice except as specified below, sell the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Secured Party
may deem commercially reasonable, irrespective of the impact of any such sales
on the market price of the Pledged Collateral.  Secured Party may be the
purchaser of any or all of the Pledged Collateral at any such sale,

 

15

--------------------------------------------------------------------------------


 

and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold at any such public sale, to use and apply any of the Secured Obligations as
a credit on account of the purchase price for any Pledged Collateral payable by
Secured Party at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgors,
and each Pledgor hereby waives (to the extent permitted by applicable law) all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.  Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Pledgor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Secured Party shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given.  Secured Party may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Pledgor hereby waives any claims against Secured Party arising by reason of
the fact that the price at which any Pledged Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if Secured Party accepts the first offer received and does not
offer such Pledged Collateral to more than one offeree.  If the proceeds of any
sale or other disposition of the Pledged Collateral are insufficient to pay all
the Secured Obligations, Pledgors shall be jointly and severally liable for the
deficiency and the fees of any attorneys employed by Secured Party to collect
such deficiency.

 

(b)   Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act of 1933, as from time to time amended (the “Securities
Act”), and applicable state securities laws, Secured Party may be compelled,
with respect to any sale of all or any part of the Pledged Equity conducted
without prior registration or qualification of such Pledged Equity under the
Securities Act and/or such state or other applicable securities laws, to limit
purchasers to those who will agree, among other things, to acquire the Pledged
Equity for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
placement may be at prices and on terms less favorable than those obtainable
through a sale without such restrictions (including, without limitation, an
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, such Pledgor agrees that any such
private placement shall, in and of itself, not be deemed to be commercially
unreasonable and that Secured Party shall have no obligation to delay the sale
of any Pledged Equity for the period of time necessary to permit the issuer
thereof to register it for a form of sale requiring registration under the
Securities Act or under applicable state or other securities laws, even if such
issuer would, or should, agree to so register it.

 

(c)   If Secured Party determines to exercise its right to sell any or all of
the Pledged Equity, upon written request, each Pledgor shall and shall cause
each issuer of any Pledged Equity to be sold hereunder from time to time to
furnish to Secured Party all such information as Secured Party may request in
order to determine the amount of Pledged Equity that may be sold by Secured
Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

 

16

--------------------------------------------------------------------------------


 

SECTION 14.       Application of Proceeds.  Except as expressly provided
elsewhere in this Agreement, all proceeds received by Secured Party in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be applied in the following order of priority:

 

FIRST:  To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Pledgors, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

 

SECOND:  To the payment of all other Secured Obligations and, as to obligations
arising under the Loan Documents, as provided in the Loan Documents; and

 

THIRD:  To the payment to or upon the order of Company, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

SECTION 15.       Indemnity and Expenses.

 

(a)   Pledgors jointly and severally agree to indemnify Secured Party from and
against any and all claims, losses and liabilities in any way relating to,
growing out of or resulting from this Agreement and the transactions
contemplated hereby (including, without limitation, enforcement of this
Agreement), except to the extent such claims, losses or liabilities result
solely from Secured Party’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.

 

(b)   Pledgors jointly and severally agree to pay to Secured Party upon demand
the amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Secured Party may
incur in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by any Pledgor to perform or observe any of the provisions hereof.

 

(c)   The obligations of Pledgors in this Section 15 shall survive the
termination of this Agreement and the discharge of Pledgors’ other obligations
under this Agreement and the Loan Documents, as the case may be.

 

SECTION 16.       Continuing Security Interest; Assigns.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall
(a) remain in full force and effect until the payment in full of all Secured
Obligations, (b) be binding upon each Pledgor, its successors and assigns, and
(c) inure, together with the rights and remedies of Secured Party hereunder, to
the benefit of Secured Party and its successors, transferees and

 

17

--------------------------------------------------------------------------------


 

assigns; provided, however, that neither Secured party nor any Pledgor may
assign this Agreement without the prior written consent of the other.  Upon the
payment in full of all Secured Obligations, the security interest granted hereby
shall terminate and all rights to the Pledged Collateral shall revert to
Pledgors.  Upon any such termination Secured Party will, at Pledgors’ expense,
execute and deliver to Pledgors such documents as Pledgors shall reasonably
request to evidence such termination.

 

SECTION 17.             Additional Pledgors.  From time to time subsequent to
the date hereof, additional Subsidiaries of Company may become parties hereto as
additional Pledgors (each an “Additional Pledgor”), by executing a counterpart
of this Agreement substantially in the form of Schedule VI annexed hereto.  Upon
delivery of any such counterpart to Secured Party, notice of which is hereby
waived by Pledgors, each such Additional Pledgor shall be a Pledgor and shall be
as fully a party hereto as if such Additional Pledgor were an original signatory
hereto.  Each Pledgor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Pledgor hereunder, nor by any election of Secured Party not to cause any
Subsidiary of Company to become an Additional Pledgor hereunder.  This Agreement
shall be fully effective as to any Pledgor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Pledgor hereunder.

 

SECTION 18.       Amendments; Etc.  No amendment, modification, termination or
waiver of any provision of this Agreement, and no consent to any departure by
any Pledgor therefrom, shall in any event be effective unless the same shall be
in writing and signed by Secured Party and, in the case of any such amendment or
modification, by Pledgors.  Any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given.

 

SECTION 19.       Notices.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served or sent
by telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided that notices to
Secured Party shall not be effective until received.  For the purposes hereof,
the address of each party hereto shall be as set forth under such party’s name
on the signature pages hereof or such other address as shall be designated by
such party in a written notice delivered to the other party hereto.

 

SECTION 20.       Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

SECTION 21.       Severability.  In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality

 

18

--------------------------------------------------------------------------------


 

and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

SECTION 22.       Headings.  Section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

SECTION 23.       Governing Law; Terms.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA (INCLUDING WITHOUT LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO
THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
CALIFORNIA.  Unless otherwise defined herein or in the Loan Documents, terms
used in Articles 8 and 9 of the UCC are used herein as therein defined.

 

SECTION 24.       Consent to Jurisdiction and Service of Process.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PLEDGOR, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH PLEDGOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 19; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PLEDGOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 24 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 410.40 OR OTHERWISE.  NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 24 SHALL LIMIT THE RIGHT OF SECURED PARTY TO
TAKE PROCEEDINGS AGAINST ANY PLEDGOR IN ANY OTHER COURT OF COMPETENT
JURISDICTION, NOR SHALL THE TAKING OF PROCEEDINGS IN ANY ONE OR MORE
JURISDICTIONS

 

19

--------------------------------------------------------------------------------


 

PRECLUDE THE TAKING OF PROCEEDINGS IN ANY OTHER JURISDICTIONS, WHETHER
CONCURRENTLY OR NOT, TO THE EXTENT PERMITTED BY THE LAW OF SUCH OTHER
JURISDICTION.

 

SECTION 25.       Waiver of Jury Trial.  PLEDGORS AND SECURED PARTY HEREBY AGREE
TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PLEDGOR AND SECURED PARTY
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR SUCH PLEDGOR AND
SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PLEDGOR AND
SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH PLEDGOR AND SECURED PARTY FURTHER WARRANT AND REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 25 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

SECTION 26.       Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

SECTION 27.       Suretyship Waivers by Pledgors, etc.

 

(a)   Each Pledgor jointly and severally agrees that its obligations hereunder
are irrevocable, absolute, independent and unconditional and shall not be
affected by any circumstance which constitutes a legal or equitable discharge of
a guarantor or surety other than payment in full of the Secured Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Pledgor agrees as follows:  (i) Secured Party may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Agreement or giving rise to any limitation, impairment or discharge of such
Pledgor’s liability hereunder, (A) renew, extend, accelerate or otherwise change
the time, place, manner

 

20

--------------------------------------------------------------------------------


 

or terms of payment of the Secured Obligations, (B) settle, compromise, release
or discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Secured Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations, (C) request and accept guaranties of the Secured Obligations and
take and hold other security for the payment of the Secured Obligations,
(D) release, exchange, compromise, subordinate or modify, with or without
consideration, any other security for payment of the Secured Obligations, any
guaranties of the Secured Obligations, or any other obligation of any Person
with respect to the Secured Obligations, (E) enforce and apply any other
security now or hereafter held by or for the benefit of Secured Party in respect
of the Secured Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Secured Party may have against any such
security, as Secured Party in its discretion may determine consistent with the
Note and any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and (F) exercise any
other rights available to Secured Party under the Note, at law or in equity; and
(ii) this Agreement and the obligations of such Pledgor hereunder shall be valid
and enforceable and shall not be subject to any limitation, impairment or
discharge for any reason (other than payment in full of the Secured
Obligations), including without limitation the occurrence of any of the
following, whether or not such Pledgor shall have had notice or knowledge of any
of them:  (A) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Secured Obligations or any agreement
relating thereto, or with respect to any guaranty of or other security for the
payment of the Secured Obligations, (B) any waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions of the Note
or any agreement or instrument executed pursuant thereto, or of any guaranty or
other security for the Secured Obligations, (C) the Secured Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (D) the application of payments received from any
source to the payment of indebtedness other than the Secured Obligations, even
though Secured Party might have elected to apply such payment to any part or all
of the Secured Obligations, (E) any failure to perfect or continue perfection of
a security interest in any collateral which secures any of the Secured
Obligations, (F) any defenses, set-offs or counterclaims which Company may
allege or assert against Secured Party in respect of the Secured Obligations,
including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, and (G) any other act or thing or omission, or delay to do any other act
or thing, which may or might in any manner or to any extent vary the risk of
such Pledgor as an obligor in respect of the Secured Obligations.

 

(b)   Each Pledgor hereby waives, for the benefit of Secured Party:  (i) any
right to require Secured Party, as a condition of payment or performance by such
Pledgor, to (A) proceed against Company, any guarantor of the Secured
Obligations or any other Person, (B) proceed against or exhaust any other
security held from Company, any guarantor of the Secured Obligations or any
other Person, (C) proceed against or have resort to any balance of any deposit
account or credit on the books of Secured Party in favor of Company or any other
Person, or (D) pursue any other remedy in the power of Secured Party whatsoever;
(ii) any

 

21

--------------------------------------------------------------------------------

 


defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Company including, without limitation, any defense based on
or arising out of the lack of validity or the unenforceability of the Secured
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Secured Obligations; (iii) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal;
(iv) any defense based upon Secured Party’s errors or omissions in the
administration of the Secured Obligations, except behavior which amounts to bad
faith; (v) (A) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Agreement and any legal
or equitable discharge of such Pledgor’s obligations hereunder, (B) the benefit
of any statute of limitations affecting such Pledgor’s liability hereunder or
the enforcement hereof, (C) any rights to set-offs, recoupments and
counterclaims, and (D) promptness, diligence and any requirement that Secured
Party protect, secure, perfect or insure any other security interest or lien or
any property subject thereto; (vi) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
notices of default under the Note or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Secured
Obligations or any agreement related thereto, notices of any extension of credit
to Company and notices of any of the matters referred to in Section 27(a) and
any right to consent to any thereof; and (vii) to the fullest extent permitted
by law, any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Agreement.

 

(c)   As used in this Section 27(c), any reference to “the principal” includes
Company, and any reference to “the creditor” includes Secured Party.  In
accordance with Section 2856 of the California Civil Code (a) each Pledgor
waives any and all rights and defenses available to such Pledgor by reason of
Sections 2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code. 
No other provision of this Agreement shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 27(c). 
This Section 27(c) is included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Agreement or to any of the
Secured Obligations.

 

(d)   Until the Secured Obligations shall have been paid in full, each Pledgor
shall withhold exercise of (i) any claim, right or remedy, direct or indirect,
that such Pledgor now has or may hereafter have against Company or any of its
assets in connection with this Agreement or the performance by such Pledgor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute (including without limitation under
California Civil Code Section 2847, 2848 or 2849), under common law or otherwise
and including without limitation (A) any right of subrogation, reimbursement or
indemnification that such Pledgor now has or may hereafter have against Company,
(B) any right to enforce, or to participate in, any claim, right or remedy that
Secured Party now has or may hereafter have against Company, and (C) any benefit
of, and any right to participate in, any other collateral or security now or
hereafter held by Secured Party, and (ii) any right of contribution such Pledgor
now has or may hereafter have against any guarantor of any of the Secured
Obligations.  Each Pledgor further agrees that, to the extent the agreement to
withhold exercise of its rights of subrogation, reimbursement,

 

22

--------------------------------------------------------------------------------


 

indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Pledgor may have against
Company or against any other collateral or security, and any rights of
contribution such Pledgor may have against any such guarantor, shall be junior
and subordinate to any rights Secured Party may have against Company, to all
right, title and interest Secured Party may have in any such other collateral or
security, and to any right Secured Party may have against any such guarantor.

 

(e)   Secured Party shall have no obligation to disclose or discuss with
Pledgors its assessment, or any Pledgor’s assessment, of the financial condition
of Company.  Each Pledgor has adequate means to obtain information from Company
on a continuing basis concerning the financial condition of Company and its
ability to perform its obligations under the Note, and each Pledgor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Secured Obligations.  Each Pledgor hereby waives and relinquishes any duty on
the part of Secured Party to disclose any matter, fact or thing relating to the
business, operations or condition of Company now known or hereafter known by
Secured Party.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

PLEDGORS:

 

 

 

 

 

POWER-ONE, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ R. HOLLIDAY

 

 

Title: Secretary

 

 

 

Notice Address:

740 Calle Plano

 

 

Camarillo, CA 93012

 

 

Attn: Randy Holliday

 

 

 

 

 

 

 

P-O DELAWARE, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ R. HOLLIDAY

 

 

Title: Secretary

 

 

 

Notice Address:

740 Calle Plano

 

 

Camarillo, CA 93012

 

 

Attn: Randy Holliday

 

 

 

 

 

 

 

PAI CAPITAL LLC, a Delaware limited liability company

 

 

 

By:

/s/ R. HOLLIDAY

 

 

Title: Member

 

 

 

Notice Address:

740 Calle Plano

 

 

Camarillo, CA 93012

 

 

Attn: Randy Holliday

 

 

S-1

--------------------------------------------------------------------------------


 

 

PLEDGORS:

 

 

 

 

 

HC POWER, INC., a California corporation

 

 

 

 

 

By:

/s/ R. HOLLIDAY

 

 

Title: Secretary

 

 

Notice Address:

740 Calle Plano

 

 

Camarillo, CA 93012

 

 

Attn: Randy Holliday

 

 

 

 

 

 

 

P-O NEVADA CORP., a Nevada corporation

 

 

 

 

 

By:

/s/ R. HOLLIDAY

 

 

Title: Secretary

 

 

Notice Address:

740 Calle Plano

 

 

Camarillo, CA 93012

 

 

Attn: Randy Holliday

 

 

S-2

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

 

 

PWER BRIDGE, LLC

 

 

 

 

 

By:

/s/ WILLIAM B. KEISLER

 

 

Title: Authorized Representative

 

 

Notice Address:

c/o Stephens Inc.

 

 

111 Center Street

 

 

Little Rock, AK 72201

 

 

S-3

--------------------------------------------------------------------------------

 


 

SCHEDULE I

 

Pledged Equity

 

Issuer

 

Class of
Equity Interest

 

Certificate
Nos.

 

Amount of
Equity Interests

 

Percentage
Pledged

DOMESTIC SUBSIDIARIES (OTHER THAN PAI CAPITAL LLC)

 

 

 

 

 

 

 

 

HC Power, Inc. (California)

 

Common Stock

 

40

 

100%

 

100%

P-O Delaware, Inc. (Delaware)

 

Common Stock

 

1

 

100%

 

100%

P-O Nevada Corp. (Nevada)

 

Common Stock

 

1

 

100%

 

100%

 

 

 

 

 

 

 

 

 

FOREIGN SUBSIDIARIES THAT ARE FIRST-TIER SUBSIDIARIES

 

 

 

 

 

 

 

 

Power-One Energy Solutions Pty Ltd. (Australia)

 

Ordinary

 

Share certificates not required

 

100%

 

Up to 66%

Power-One Limited (Cayman Islands)

 

Ordinary

 

1

 

100%

 

Up to 66%

Power-One Co. Ltd. (China)

 

Not applicable

 

Not applicable

 

100%

 

Up to 66%

Power-One Asia Pacific Electronics (Shenzhen) Co. (China)

 

Not applicable

 

Not applicable

 

100%

 

Up to 66%

Power-One I/S (Denmark)

 

Not applicable

 

Not applicable

 

100%*

 

Up to 66%

Power-One OY (Finland)

 

Normal

 

Share certificates not required

 

100%

 

Up to 66%

--------------------------------------------------------------------------------

* Including Company’s 25% Equity Interest in Power-One I/S and P-O Nevada’s 75%
Equity Interest in Power-One I/S.

 

 

Schedule I-1

--------------------------------------------------------------------------------


 

 

Power-One Ltd. (Hong Kong)

 

Ordinary

 

3 and 6

 

100%

 

Up to 66%

Power-One Hungary Holdings Kft. (Hungary)

 

Registered Capital

 

Not applicable

 

100%

 

Up to 66%

Power-One Italy Holdings S.p.A. (Italy)

 

Ordinary

 

Certificate to be issued

 

100%

 

Up to 66%

Power-One Energy Solutions SDN BHD (Malaysia)

 

Ordinary

 

4

 

100%

 

Up to 66%

Power-One LLC (Russia)

 

Participatory Share

 

Not applicable

 

100%

 

Up to 66%

Power-One Pte. Ltd. (Singapore)

 

Ordinary

 

5

 

100%

 

Up to 66%

Power-One Power Solutions AB (Sweden)

 

Common

 

Not required

 

100%

 

Up to 66%

Power-One AG (Switzerland)

 

Common

 

TBD

 

100%

 

Up to 66%

Power-One Limited (UK)

 

Ordinary

 

TBD

 

100%

 

Up to 66%

 

 

Schedule I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Property and Assets

 

                All of the property and assets (other than leased or owned real
property) of the entities listed below as Pledgors, including all such property
and assets that are now owned and all such property and assets that may
hereafter be acquired, and including, but not limited to, inventory, accounts,
equipment, chattel paper, documents, instruments, copyrights, trademarks,
service marks, patents and related rights, general intangibles, deposit
accounts, cash and cash equivalents, investment property (including, but not
limited to, interests in subsidiaries) and any and all proceeds and products of
any of the foregoing and any of the proceeds or products thereof:

 

                The Pledgors of the collateral described herein shall include
the following:  Power-One, Inc.; P-O Delaware, Inc., PAI Capital LLC, HC
Power, Inc. and P-O Nevada Corp.

 

 

Schedule II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Filing Offices

 

Pledgor

 

Filing Offices

 

 

 

Power-One, Inc.

 

Delaware

P-O Delaware, Inc.

 

Delaware

PAI Capital LLC

 

Delaware

HC Power, Inc.

 

California

P-O Nevada Corp.

 

Nevada

 

 

Schedule III-1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Office Locations, Type and Jurisdiction of Organization

 

Name of
Pledgor

 

Type of
Organization

 

Office
Locations

 

Jurisdiction of
Organization

 

Organization
Number

 

 

 

 

 

 

 

 

 

Power-One, Inc.

 

Corporation

 

Camarillo, CA

 

Delaware

 

77-0420182

P-O Delaware, Inc.

 

Corporation

 

Camarillo, CA

 

Delaware

 

3621936

PAI Capital LLC

 

Limited liability company

 

Camarillo, CA

 

Delaware

 

20-8164367

HC Power, Inc.

 

Corporation

 

Camarillo, CA

 

California

 

1260082

P-O Nevada Corp.

 

Corporation

 

Camarillo, CA

 

Nevada

 

C18404-00

 

Names of Pledgors Used in Past Five Years

 

Not applicable

 

 

Schedule IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Pledge Amendment

 

This Pledge Amendment, dated                         ,     , is delivered
pursuant to Section 7(b) of the Security Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement dated                     ,         , among
                            , as Company, the other Pledgors named therein, and
                              , as Secured Party (the “Security Agreement,”
capitalized terms defined therein being used herein as therein defined) and that
the Pledged Equity listed on this Pledge Amendment shall be deemed to be part of
the Pledged Equity and shall become part of the Pledged Collateral and shall
secure all Secured Obligations.

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

Issuer

 

Class of
Equity Interests

 

Certificate
 Nos.

 

Amount of
Equity
Interests

 

Percentage
Ownership
Interest

 

Percentage
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule V-1

--------------------------------------------------------------------------------


 

 

SCHEDULE VI

 

Form of Counterpart

 

COUNTERPART (this “Counterpart”), dated                           , is delivered
pursuant to Section 17 of the Security Agreement referred to below.  The
undersigned hereby agrees that this Counterpart may be attached to the Security
Agreement, dated as of                           ,                (as it may be
from time to time amended, modified or supplemented, the “Security Agreement”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among Power-One, Inc., PAI Capital LLC and PWER
Bridge, LLC, as Secured Party.  The undersigned, by executing and delivering
this Counterpart, hereby becomes a Pledgor under the Security Agreement in
accordance with Section 17 thereof and agrees to be bound by all of the terms
thereof.  Without limiting the generality of the foregoing, the items of
property described in the schedule attached hereto shall be deemed to be part of
the and shall become part of the Pledged Collateral and shall secure all Secured
Obligations.

 

 

[NAME OF ADDITIONAL PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Schedule VI-1

--------------------------------------------------------------------------------

 


EXHIBIT I TO

SECURITY AGREEMENT

 

[FORM OF GRANT OF TRADEMARK SECURITY INTEREST]

 

GRANT OF TRADEMARK SECURITY INTEREST

 

WHEREAS, [NAME OF PLEDGOR], a                        corporation (“Pledgor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Trademark Collateral (as defined below); and

 

WHEREAS, Company and Secured Party are parties to a Term Loan Agreement dated as
of September 28, 2006 (said loan agreement, as it may hereafter be amended,
supplemented or otherwise modified from time to time, being the “Loan
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined) and a Promissory Note dated as of October 23,
2006 (the “Note”, and together with the Loan Agreement, the “Loan Documents”). 
The Loan Documents evidence a loan from Secured Party to Borrower in the
original principal amount of Fifty Million Dollars ($50,000,000); and

 

WHEREAS, the maturity date of the Loan pursuant to the Note is April 30, 2008. 
Company has requested Secured Party to extend the maturity date to April 30,
2010; and

 

WHEREAS, as a condition to extending the maturity date of the Loan, Pledgor has
created in favor of Secured Party a security interest in, and Secured Party has
become a secured creditor with respect to, the Trademark Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Pledgor
to Secured Party pursuant to the Security Agreement, Pledgor hereby grants to
Secured Party a security interest in all of Pledgor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Pledgor now has or hereafter acquires an interest and wherever the same
may be located (the “Trademark Collateral”):

 

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all trademarks, service marks,
designs, logos, indicia, tradenames, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto, owned by
such Pledgor, or hereafter adopted and used, in its business (including, without
limitation, the trademarks set forth on Schedule A annexed hereto)
(collectively, the “Trademarks”), all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule A annexed hereto), all
common law and other rights (but in no event any of the obligations) in and to
the Trademarks in the United States and any state thereof and in foreign
countries, and all goodwill of such Pledgor’s business symbolized by the
Trademarks and associated therewith; and

 

I-1

--------------------------------------------------------------------------------


 

(ii)           all proceeds, products, rents and profits of or from any and all
of the foregoing Trademark Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral.  For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

 

Pledgor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

[The remainder of this page is intentionally left blank.]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the      day of               ,           .

 

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO

 

GRANT OF TRADEMARK SECURITY INTEREST

 

Owner

 

Trademark
Description

 

Registration/Appl.
Number

 

Registration/Appl.
Date

 

 

 

 

I-A-1

--------------------------------------------------------------------------------


 

EXHIBIT II TO

SECURITY AGREEMENT

 

[FORM OF GRANT OF PATENT SECURITY INTEREST]

 

GRANT OF PATENT SECURITY INTEREST

 

WHEREAS, [NAME OF PLEDGOR], a                        corporation (“Pledgor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Patent Collateral (as defined below); and

 

WHEREAS, Company and Secured Party are parties to a Term Loan Agreement dated as
of September 28, 2006 (said loan agreement, as it may hereafter be amended,
supplemented or otherwise modified from time to time, being the “Loan
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined) and a Promissory Note dated as of October 23,
2006 (the “Note”, and together with the Loan Agreement, the “Loan Documents”). 
The Loan Documents evidence a loan from Secured Party to Borrower in the
original principal amount of Fifty Million Dollars ($50,000,000); and

 

WHEREAS, the maturity date of the Loan pursuant to the Note is April 30, 2008. 
Company has requested Secured Party to extend the maturity date to April 30,
2010; and

 

WHEREAS, as a condition to extending the maturity date of the Loan, Pledgor has
created in favor of Secured Party a security interest in, and Secured Party has
become a secured creditor with respect to, the Patent Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Pledgor
to Secured Party pursuant to the Security Agreement, Pledgor hereby grants to
Secured Party a security interest in all of Pledgor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Pledgor now has or hereafter acquires an interest and wherever the same
may be located (the “Patent Collateral”):

 

(i)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all patents and patent
applications and rights and interests in patents and patent applications under
any domestic or foreign law that are presently, or in the future may be, owned
or held by such Pledgor and all patents and patent applications and rights,
title and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned by such Pledgor
in whole or in part (including, without limitation, the patents and patent
applications set forth on Schedule A annexed hereto), all rights (but not
obligations) corresponding thereto to sue for past, present and future
infringements and all re-issues, divisions, continuations, renewals, extensions
and continuations-in-part thereof; and

 

(ii)             all proceeds, products, rents and profits of or from any and
all of the foregoing Patent Collateral and, to the extent not otherwise
included, all payments under insurance (whether or not Secured Party is the loss
payee thereof), or any indemnity, warranty or guaranty,

 

II-1

--------------------------------------------------------------------------------


 

payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Patent Collateral.  For purposes of this Grant of Patent Security
Interest, the term “proceeds” includes whatever is receivable or received when
Patent Collateral or proceeds are sold, licensed, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary.

 

Pledgor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

[The remainder of this page intentionally left blank.]

 

II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its officer thereunto duly authorized as of
the        day of                         ,           .

 

 

[NAME OF PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

II-3

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

GRANT OF PATENT SECURITY INTEREST

 

Patents Issued:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

Patents Pending:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 


Invention

 


Inventor

 

 

 

 

 

 

 

 

 

 

 

 

II-A-1

--------------------------------------------------------------------------------


 

EXHIBIT III TO

SECURITY AGREEMENT

 

[FORM OF GRANT OF COPYRIGHT SECURITY INTEREST]

 

GRANT OF COPYRIGHT SECURITY INTEREST

 

WHEREAS, [NAME OF PLEDGOR], a                        corporation (“Pledgor”),
owns and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Copyright Collateral (as defined below); and

 

WHEREAS, Company and Secured Party are parties to a Term Loan Agreement dated as
of September 28, 2006 (said loan agreement, as it may hereafter be amended,
supplemented or otherwise modified from time to time, being the “Loan
Agreement”, the terms defined therein and not otherwise defined herein being
used herein as therein defined) and a Promissory Note dated as of October 23,
2006 (the “Note”, and together with the Loan Agreement, the “Loan Documents”). 
The Loan Documents evidence a loan from Secured Party to Borrower in the
original principal amount of Fifty Million Dollars ($50,000,000); and

 

WHEREAS, the maturity date of the Loan pursuant to the Note is April 30, 2008. 
Company has requested Secured Party to extend the maturity date to April 30,
2010; and

 

WHEREAS, as a condition to extending the maturity date of the Loan, Pledgor has
created in favor of Secured Party a security interest in, and Secured Party has
become a secured creditor with respect to, the Copyright Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Pledgor
to Secured Party pursuant to the Security Agreement, Pledgor hereby grants to
Secured Party a security interest in all of Pledgor’s right, title and interest
in and to the following, in each case whether now or hereafter existing or in
which Pledgor now has or hereafter acquires an interest and wherever the same
may be located (the “Copyright Collateral”):

 

(i)                                     all rights, title and interest
(including rights acquired pursuant to a license or otherwise) under copyright
in various published and unpublished works of authorship including, without
limitation, computer programs, computer data bases, other computer software
layouts, trade dress, drawings, designs, writings, and formulas (including,
without limitation, the works set forth on Schedule A annexed hereto, as the
same may be amended pursuant hereto from time to time) (collectively, the
“Copyrights”), all copyright registrations issued to Pledgor and applications
for copyright registration that have been or may hereafter be issued or applied
for thereon in the United States and any state thereof and in foreign countries
(including, without limitation, the registrations set forth on Schedule A
annexed hereto, as the same may be amended pursuant hereto from time to time)
(collectively, the “Copyright Registrations”), all common law and other rights
in and to the Copyrights in the United States and any state thereof and in
foreign countries including all copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing arrangements)
(the “Copyright Rights”),

 

III-1

--------------------------------------------------------------------------------


 

including, without limitation, each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of Pledgor), authored (as a work for
hire for the benefit of Pledgor), or acquired by Pledgor, in whole or in part,
and all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world, including all proceeds thereof (such
as, by way of example and not by limitation, license royalties and proceeds of
infringement suits), the right (but not the obligation) to renew and extend such
Copyright Registrations and Copyright Rights and to register works protectable
by copyright and the right (but not the obligation) to sue in the name of such
Pledgor or in the name of Secured Party or Lenders for past, present and future
infringements of the Copyrights and Copyright Rights; and

 

(ii)                                  all proceeds, products, rents and profits
of or from any and all of the foregoing Copyright Collateral and, to the extent
not otherwise included, all payments under insurance (whether or not Secured
Party is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Copyright Collateral.  For purposes of this Grant of Copyright
Security Interest, the term “proceeds” includes whatever is receivable or
received when Copyright Collateral or proceeds are sold, licensed, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary.

 

Pledgor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

 

III-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its officer thereunto duly authorized as of
the        day of                       ,           .

 

[NAME OF PLEDGOR]

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

III-3

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

GRANT OF COPYRIGHT SECURITY INTEREST

 

U.S. Copyright Registrations:

 

 

 

 

 

 

 

Title

 

Registration No.

 

Date of Issue

 

Registered Owner

 

 

 

 

 

 

 

Foreign Copyright Registrations:

 

 

 

 

 

 

 

Country

 

Title

 

Registration No.

 

Date of Issue

 

 

 

 

 

 

 

Pending U.S. Copyright Registration Applications:

 

 

 

 

 

 

 

Title

 

Appl. No.

 

Date of Application

 

Copyright Claimant

 

 

 

 

 

 

 

Pending Foreign Copyright Registration Applications:

 

 

 

 

 

 

 

Country

 

Title

 

Appl. No.

 

Date of Application

 

 

 

III-A-1

--------------------------------------------------------------------------------


 

EXHIBIT IV TO

SECURITY AGREEMENT

 

IP SUPPLEMENT

 

This IP SUPPLEMENT, dated as of               , is delivered pursuant to and
supplements (i) the Security Agreement, dated as of
                              ,            (said Security Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, being the “Security
Agreement”), among                                    [Insert Company name],
[Insert Name of Pledgor] (“Pledgor”), the other Pledgors named therein, and
[Insert name of Lender], as Secured Party, and (ii) the [Grant of Trademark
Security Interest] [Grant of Patent Security Interest] [Grant of Copyright
Security Interest] dated as of                       ,            (the “Grant”)
executed by Pledgor.  Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Grant.

 

Pledgor grants to Secured Party a security interest in all of Pledgor’s right,
title and interest in and to the [Trademark Collateral] [Patent Collateral]
[Copyright Collateral] set forth on Schedule A annexed hereto.  All such
[Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.

 

IN WITNESS WHEREOF, Pledgor has caused this IP Supplement to be duly executed
and delivered by its duly authorized officer as of                             .

 

[PLEDGOR]

 

 

By:

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

V-1

--------------------------------------------------------------------------------

 